Steele Hays, Justice, dissenting. There is some uncertainty as to whether the appellants intend to develop their 77 acre tract adjacent to U.S. Highway 71 in Fayetteville. Appellants’ brief asserts there are no plans for development of the land and if that were the case, I could agree that the taking of a part of the tract for a frontage road without just compensation would violate our constitution. But the findings of the trial court reflect that appellants “desired and intended to subdivide and develop” the property and appellants take no exception to that finding in their brief. Hence, the issue is not whether appellants’ property is being taken without compensation, but whether the city can lawfully place reasonable conditions on the development of subdivisions within its borders. That issue is governed by principles discussed in Newton v. American Security Company, 201 Ark. 943, 148 S.W.2d 311 (1941), and were, I think, properly applied to the case by the trial court. I believe the case should be affirmed. Smith and Dudley, JJ., join in this dissenting opinion.